J-S45034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAMON RESHEA RAMOS                         :
                                               :
                       Appellant               :      No. 15 MDA 2018


          Appeal from the Judgment of Sentence November 28, 2017
              in the Court of Common Pleas of Lancaster County
             Criminal Division at No.: CP-36-CR-0002252-2015


BEFORE:      PANELLA, J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                           FILED SEPTEMBER 20, 2018

       Appellant, Damon Reshea Ramos, appeals from the judgment of

sentence imposed after his conviction of possession with intent to deliver a

controlled substance (PWID), possession of drug paraphernalia, receiving

stolen property, and possession of a firearm prohibited.1       Specifically, he

challenges the denial of his motion to suppress. We affirm.

       We take the relevant facts from the trial court’s March 20, 2018 opinion.

             On April 8, 2015, members of the Lancaster County Drug
       Task Force were preparing to execute a search warrant on 817
       East Marion Street in Lancaster City.         (See N.T. Hearing,
       12/20/16, at 4-6).      The warrant was obtained pursuant to
       numerous purchases of drugs from [Appellant’s] residence, the
       above-mentioned address, and his automobile, a white Cadillac,
       by a confidential informant. (See id. at 5-6). Although the search
____________________________________________


1See 35 P.S. §§ 780-113(a)(30) and (32), and 18 Pa.C.S.A. §§ 3925(a) and
6105(a)(1), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45034-18


       warrant listed [Appellant] as the occupant of the house to be
       searched and the subject of the criminal investigation, the warrant
       did not list [him] as a person to be searched or his vehicle as a
       place to be searched. (See id. at 22-23). To ensure that
       [Appellant] was present in the home at the time the warrant was
       executed, [Lancaster County Drug Task Force Detective Todd
       Grager] was directed to conduct surveillance at the residence.
       (See id. at 7). [Detective Grager] testified that, although it was
       not necessary, they wanted to have [Appellant] present at the
       execution of the warrant so that he did not have to be located if
       contraband was found in the home. (See id. at 36).

              While conducting surveillance of [Appellant’s] residence, the
       officer observed [him] leave his house and get into his vehicle a
       [half-block] away. (See id. at 9, 25, 36-37). Although the officer
       did not observe any suspicious or criminal activity of [Appellant]
       as he neared his vehicle, officers approached [him] for the
       purpose of detaining him.[2] (See id. at 29, 37, 46). Upon
       reaching [Appellant], the officers placed their cars right next to
       and directly in front of [his] Cadillac. (See id. at 46-47). Because
       of the placement of the officers’ vehicles, [Appellant] was unable
       to leave the scene and was ultimately detained.

              After detaining [Appellant], the officers demanded that [he]
       show his hands. (See id. at 38). Upon reaching the Cadillac, the
       officers observed marijuana in the front pocket of [Appellant’s]
       sweatshirt. (See id. at 10). The officers then opened the door of
       the Cadillac and assisted [Appellant] out of the vehicle. (See id.)
       Once [Appellant] had exited his vehicle, the officers placed him
       under arrest[, performed a search incident to arrest,] and seized
       the aforementioned marijuana, United States currency, and an
       additional [three and one-half] grams of marijuana [located on his
       person]. (See id. at 52).

              Following [Appellant’s] arrest, the officers focused their
       attention to the execution of the search warrant. With [Appellant]
       in attendance, the officers returned to 817 East Marion Street and
       began to search the residence. (See id. at 14). There, the
____________________________________________


2 The Commonwealth concedes that Appellant was detained in his vehicle.
(See Commonwealth’s Brief, at 6).




                                           -2-
J-S45034-18


        officers read [Appellant] his Miranda[3] rights. (See id. at 14).
        [Appellant] was then asked if he had anything in the house, to
        which he responded that he had “weed, money and a gun” within
        a locked safe located in his bedroom. (Id. at 15). The officers
        immediately escorted [Appellant] upstairs into his bedroom where
        [he opened the safe for them]. (See id.). When the safe was
        opened, the officers seized the aforesaid contraband.[4] (See
        id.).

(Trial Court Opinion, 3/20/18, at unnumbered pages 2-3) (footnote omitted;

record citation formatting provided).

        The Commonwealth filed an information against Appellant on June 9,

2015, charging him with the foregoing crimes. On August 26, 2015, Appellant

filed a motion to suppress the evidence seized from his person, which the

court denied on March 10, 2017, after a hearing. On September 19, 2017, at

the conclusion of his waiver trial, the trial court convicted Appellant of all four

charges. On November 28, 2017, the court sentenced him to an aggregate

term of not less than five nor more than ten years’ incarceration. Appellant

timely appealed.5




____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).

4 The firearm located in the safe had been reported stolen to the Manheim
Borough Police Department. (See Police Criminal Complaint, 4/08/15, at 2,
5).

5Appellant filed a timely concise statement of errors complained of on appeal
on January 19, 2018, pursuant to the trial court’s order. See Pa.R.A.P.
1925(b). The court filed an opinion on March 20, 2018. See Pa.R.A.P.
1925(a).

                                           -3-
J-S45034-18


      Appellant raises one question for this Court’s review: “[Whether] the

trial court err[ed] in denying [Appellant’s] motion to suppress where the police

did not have reasonable suspicion to stop and detain [him] on April 8, 2015,

in violation of the Fourth and Fourteenth Amendments of the federal

constitution and Article I, Section 8 of the Pennsylvania Constitution?”

(Appellant’s Brief, at 4) (some capitalization omitted).

      Our standard of review of this matter is well-settled:

            Our standard of review on appeal of the denial of a motion
      to suppress is to determine whether the certified record supports
      the suppression court’s factual findings and the legitimacy of the
      inferences and legal conclusions drawn from those findings. We
      consider only the evidence of the prosecution’s witnesses and so
      much of the defense as, fairly read in the context of the record as
      a whole, remains uncontradicted. If the record supports the
      factual findings of the suppression court, we reverse only if there
      is an error in the legal conclusions drawn from those factual
      findings.

Commonwealth v. Gould, 187 A.3d 927, 934 (Pa. Super. 2018) (citations

and quotation marks omitted).

      “The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of our state Constitution protect citizens from unreasonable searches

and seizures. To effectuate these protections, the exclusionary rule bars the

use of illegally obtained evidence in state prosecutions in order to deter illegal

searches and seizures.” Commonwealth v. McCleary, ___ A.3d ___, 2018

WL 3375265, at *2 (Pa. Super. filed July 10, 2018) (citations omitted).

      Here, Appellant argues that the trial court should have suppressed the

contraband seized from his person where “[his] initial detention . . . within his

                                      -4-
J-S45034-18


vehicle was unlawful because the [o]fficers did not have the requisite probable

cause and/or reasonable suspicion to seize him prior to serving the search

warrant on the residence.” (Appellant’s Brief, at 11). We disagree.

           The three levels of interaction between citizens and police
      are: mere encounter, investigative detention, and custodial
      detention.

                   A mere encounter can be any formal or
            informal interaction between an officer and a citizen,
            but will normally be an inquiry by the officer of a
            citizen. The hallmark of this interaction is that it
            carries no official compulsion to stop or respond.

                  In contrast, an investigative detention, by
            implication, carries an official compulsion to stop and
            respond, but the detention is temporary, unless it
            results in the formation of probable cause for arrest,
            and does not possess the coercive conditions
            consistent with a formal arrest. Since this interaction
            has elements of official compulsion[,] it requires
            reasonable suspicion of unlawful activity. In further
            contrast, a custodial detention occurs when the
            nature, duration and conditions of an investigative
            detention become so coercive as to be, practically
            speaking, the functional equivalent of an arrest.

Commonwealth v. Edwards, ___ A.3d ___, 2018 WL 3910695, at **3-4

(Pa. Super. filed Aug. 16, 2018) (citation omitted).

      In Michigan v. Summers, 452 U.S. 692 (1981), the police were getting

ready to execute a search warrant for narcotics at a residence, when they

observed Summers, the named subject of the search warrant, on the front

steps, leaving the residence.    See Summers, supra at 693. The officers

detained Summers, searched him, and brought him into the house while they

served the search warrant.      See id.   Summers moved to suppress heroin

                                     -5-
J-S45034-18


found on his person, the trial court granted the motion, and the Michigan Court

of Appeals and the Michigan Supreme Court affirmed. See id. In reversing

the Michigan Supreme Court, the United States Supreme Court held that “for

Fourth Amendment purposes, . . . a warrant to search for contraband founded

on probable cause implicitly carries with it the limited authority to detain the

occupants of the premises while a proper search is conducted.” Id. at 705

(footnotes omitted). The Supreme Court reasoned:

             Of prime importance in assessing the intrusion is the fact
      that the police had obtained a warrant to search respondent’s
      house for contraband. A neutral and detached magistrate had
      found probable cause to believe that the law was being violated in
      that house and had authorized a substantial invasion of the
      privacy of the persons who resided there. The detention of one of
      the residents while the premises were searched, although
      admittedly a significant restraint on his liberty, was surely less
      intrusive than the search itself. Indeed, we may safely assume
      that most citizens—unless they intend flight to avoid arrest—
      would elect to remain in order to observe the search of their
      possessions. Furthermore, the type of detention imposed here is
      not likely to be exploited by the officer or unduly prolonged in
      order to gain more information, because the information the
      officers seek normally will be obtained through the search and not
      through the detention. Moreover, because the detention in this
      case was in respondent’s own residence, it could add only
      minimally to the public stigma associated with the search itself
      and would involve neither the inconvenience nor the indignity
      associated with a compelled visit to the police station. . . .

             In assessing the justification for the detention of an
      occupant of premises being searched for contraband pursuant to
      a valid warrant, both the law enforcement interest and the nature
      of the articulable facts supporting the detention are relevant.
      Most obvious is the legitimate law enforcement interest in
      preventing flight in the event that incriminating evidence is found.
      Less obvious, but sometimes of greater importance, is the interest
      in minimizing the risk of harm to the officers. Although no special
      danger to the police is suggested by the evidence in this record,

                                     -6-
J-S45034-18


     the execution of a warrant to search for narcotics is the kind of
     transaction that may give rise to sudden violence or frantic efforts
     to conceal or destroy evidence. The risk of harm to both the police
     and the occupants is minimized if the officers routinely exercise
     unquestioned command of the situation. Finally, the orderly
     completion of the search may be facilitated if the occupants of the
     premises are present. Their self-interest may induce them to
     open locked doors or locked containers to avoid the use of force
     that is not only damaging to property but may also delay the
     completion of the task at hand.

Id. at 701-03 (quotation marks, citations, and footnotes omitted).

     In Commonwealth v. Reicherter, 463 A.2d 1183 (Pa. Super. 1983),

police encountered Reicherter in a vehicle several blocks from his residence

when they were on the way to his home to conduct a search. See Reicherter,

supra at 1184. The police detained and frisked him, and discovered an illegal

handgun on his person. See id. A panel of this Court concluded, based on

Summers, that Reicherter’s detention, and the subsequent seizure of

evidence in his possession, was lawful. See id. at 1185.

     Here, the police had a search warrant to search Appellant’s home for

contraband.   Appellant was the named occupant of the residence to be

searched, and was the subject of the investigation. Detective Grager, who

was conducting surveillance immediately before the execution of the search

warrant to ensure that Appellant, the subject of the investigation, was

present, observed him leave his front porch and get into a vehicle. Police

detained him as he sat in the car, a very short time after leaving his house,

and he accompanied them into his home, where he identified, and provided

access to, the locked contraband.

                                    -7-
J-S45034-18


        Based on Summers and Reicherter, we conclude that the police were

authorized to detain Appellant while his residence was searched.              See

Summers, supra at 705; Reicherter, supra at 1185. Therefore, because

the record supports the factual findings of the trial court and it properly applied

the law, it did not err in denying Appellant’s motion to suppress.6 See Gould,

supra at 934. Appellant’s issue lacks merit.



____________________________________________


6   We also agree with the trial court’s observation that:

               [Appellant’s] reliance on Commonwealth v. Graziano-
        Constantino, 718 A.2d 746 (Pa. 1998), Commonwealth v.
        Eichelberger, 508 A.2d 589 (Pa. Super. 1986)[, appeal denied,
        531 A.2d 427 (Pa. 1987)], Commonwealth v. Luddy, 422 A.2d
        601 (Pa. Super. 1980)[, cert denied, 454 U.S. 825 (1981)] and
        Commonwealth v. Melendez, 676 A.2d 226 (Pa. 1996)[,] is
        misplaced. [(See Appellant’s Brief, at 12-13)]. The facts here
        are distinguishable from the detention in Graziano-Constantino,
        as the detention there occurred two and a half miles away from
        the premises to be searched. [See Graziano-Constantino,
        supra at 747.] In Eichelberger, police performed a [] search
        [of] the defendant after he was detained pursuant to a search
        warrant and found drugs. The Court invalidated the search,
        concluding that the police could not articulate facts to infer that
        the defendant was armed and dangerous. [See] Eichelberger,
        [supra] at 592. Most importantly, [however,] there was no
        analysis of whether the initial detention was valid under the
        Summers rationale. The same is true for Luddy, where the Court
        invalidated the search of a defendant found outside the home
        during the execution of the warrant. [See Luddy, supra at 550.]
        Lastly, no warrant had been issued prior to the defendant’s arrest
        in Melendez. [See Melendez, supra at 227.] None of these
        cases specifically address[es] the facts of this case and for that
        reason, the [c]ourt determines that they are unpersuasive in
        resolving this issue. . . .

(Trial Ct. Op., 3/10/17, at unnumbered pages 5-6).

                                           -8-
J-S45034-18


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2018




                                 -9-